Citation Nr: 1044337	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  07-18 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1989 to October 
1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in St. Louis, Missouri, 
which denied the claim currently on appeal.  

The claim was previously remanded by the Board in October 2009 
for additional development.  The requested development having 
been completed, the matter was returned to the Board for 
adjudication.


FINDING OF FACT

The preponderance of the evidence is against finding that the 
Veteran has a back disorder that is etiologically related to a 
disease, injury, or event in service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service, and 
may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veteran's 
Affairs (VA) has met all statutory and regulatory notice and duty 
to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his or her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the Veteran is expected to provide; and 
(4) request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

A VCAA letter dated in May 2006 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The 
Veteran was advised that it was ultimately his responsibility to 
give VA any evidence pertaining to the claim.  The letter 
informed him that additional information or evidence was needed 
to support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.

The letter also explained to the Veteran how disability ratings 
and effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  In that regard, the Board notes that the 
Veteran reported receiving treatment at the Cold Lake dispensary 
while on temporary duty in Canada.  These records were requested, 
but determined to be unavailable.  As noted above, the Veteran's 
claim was remanded in October 2009 to afford the RO the 
opportunity to obtain records from the Social Security 
Administration (SSA).  Such records were obtained and associated 
with the claims file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced additional outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  In 
this case, the Board notes that the Veteran was provided a VA 
examination in November 2006, with an addendum by the examiner 
added in December 2006.  The examiner considered the Veteran's 
claims of having a back disorder as a result of being struck by 
the tip of a forklift in the back in 1990 or 1991 while on 
temporary duty in Cold Lake, Canada; however the examiner opined 
that any current back disorder was less likely than not caused by 
the alleged 1990 or 1991 forklift injury or other incident of 
service.  As will be discussed in greater detail below, the 
examiner's opinion was based on review of the claims file and 
available medical records, the Veteran's reported history, his 
current symptoms, and a physical examination.  The Board, 
therefore, finds the VA examination report to be thorough, 
complete, and sufficient upon which to base a decision with 
respect to the Veteran's claim for service connection.  See Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1131 (West 2002).  That an injury or disease occurred 
in service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease, to include arthritis, becomes manifest to 
a degree of 10 percent within one year of the Veteran's discharge 
from service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the Veteran's period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In this case, 
there is conflicting evidence as to whether the Veteran has 
arthritis of the back; however, even assuming a current diagnosis 
of arthritis, such a diagnosis was not made for multiple years 
after the Veteran's military service.  As such, service 
connection on a presumptive basis is not warranted. 
 
To establish a right to compensation for a present disability on 
a direct basis, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  

The Veteran claims that he has a current back disorder that was 
caused by being struck by the tip of a forklift in the back in 
1990 or 1991 while on temporary duty in Cold Lake, Canada.  The 
Veteran asserts that he has experienced continuous back problems 
from that time, including many treatments for back problems while 
in service. 

The Veteran's service treatment records indicate that in November 
1990 the Veteran suffered a shallow linear abrasion to the right 
upper back.  There was no associated bony tenderness.  The wound 
was cleaned and closed with a Steristrip.  In an April 1992 
Report of Medical History, the Veteran stated that he was in good 
health and denied a history of recurrent back pain.  In mid-June 
1992, the Veteran was seen for complaints of low back pain.  The 
record noted that the Veteran had been seen the previous day and 
provided 3 doses of ansaids.  The Veteran stated that he had 
taken all 3 doses with no pain relief.  The Veteran reported that 
his pain started in early June 1992 while lifting a pallet during 
a temporary duty assignment in Canada.  The pain was claimed to 
be in the left lower back without radiation, sensory changes, or 
weakness in the lower extremities.  The Veteran denied a history 
of low back problems.  On examination, the Veteran's spine was 
nontender to palpation, but the left lumbar muscles were tender 
and tight.  At that time, x-rays showed minimal narrowing of the 
5th lumbar interspace, which was noted to probably be 
developmental in origin.  The spine was otherwise normal.  The 
assessment was lumbar strain and the Veteran was directed to 
continue using ansaids and prescribed Flexoril.  The Veteran was 
put on a temporary physical profile for 5 days.  The treatment 
provider instructed the Veteran to return in 5 days if not ready 
for full duty.  The Veteran was also afforded a physical therapy 
consultation for his low back pain.  The referring treatment 
professional observed that the Veteran's spine x-rays had been 
negative.  The Veteran was scheduled for evaluation, but on the 
last day of temporary physical profile he called to cancel his 
appointment, stating that he was no longer in pain.  Nor is there 
evidence that the Veteran sought treatment for back problems at 
the expiration of his temporary physical profile or an extension 
of that profile.

Subsequently, the service treatment records show no complaints of 
or treatment for back pain.  In fact, approximately 2 weeks after 
seeking treatment initially, the Veteran was seen for possible 
conjunctivitis and other problems unrelated to his back.  At that 
time, the Veteran did not report any back pain.  Nor do the 
service treatment records indicate that the Veteran subsequently 
sought treatment.  On the Veteran's September 1992 Report of 
Medical History at his medical examination prior to separation 
from service, he reported a history of recurrent back pain.  The 
medical examiner noted that the Veteran reported recurrent back 
pain beginning in March 1992, secondary to a low back strain, but 
that the problem had been treated with Flexoril with good 
results.  On contemporaneous physical examination, the examiner 
noted a normal spine and surrounding muscles.

After service, there is no evidence of medical treatment for back 
problems until June 1995.  At that time, the Veteran was involved 
in a car accident, where he struck a vehicle that pulled out in 
front of him.  The Veteran complained primarily of pain in the 
low back and denied cervical spine pain.  On examination he had 
full range of motion in the back and extremities.  X-rays showed 
normal vertical vertebral body height, disc space width and 
alignment, articulating facets, other posterior elements, 
sacroiliac joints, and paravertebral soft tissues.  In addition, 
there was no evidence of compression deformity or subluxation.  
The examiner's impression was lumbar spine strain.  

In February 1996, the Veteran submitted a claim for VA pension 
benefits.  As to the nature of the problem and date of onset for 
which the claim was made, the Veteran stated that he had been 
involved in a head on accident in June 1995 that caused severe 
back damage.

In August 1996, the Veteran reported that he had been in a motor 
vehicle accident approximately 1 year previously and had 
experienced recurrent low back and neck pain since that time.  In 
November 1997, the Veteran claimed to have suffered a 
"whiplash" injury 2 year prior and to have experienced 
continuing back pain from that time.  In September 1998, the 
Veteran complained of severe back pain and noted that he had 
experienced whiplash in a motor vehicle accident 3 years before.

A June 2001 MRI at the VA showed minimal loss of disc water at 
L5-S1, mild central disc protrusion changes at L4-L5 and L5-S1, 
and no evidence of herniated disc, spinal stenosis, or 
impingement on the nerve root.  A subsequent July 2001 treatment 
record interpreted these results as only minimal degenerative 
changes.  Based on the June 2001 MRI and examination of the 
Veteran, subsequent VA medical records diagnosed the Veteran with 
chronic low back pain.

In March 2002, the Veteran reported to a private treatment 
provider that he had incurred a prior back injury while in 
military service.  X-rays from April 2002 showed some disc space 
narrowing at L5-S1 with some facet hypertrophy and a private 
physician made an impression of lumbago and lumbar degenerative 
disc disease, L5-S1.  A contemporaneous examination showed 
tenderness and moderate paraspinal muscle spasm.  Based on the 
foregoing, the Veteran's private physician recommended physical 
therapy to improve low back mechanics to determine whether that 
was the cause of his low back problems.  In August 2002, the 
Veteran reported that a VA MRI showed degenerative disc disease 
at L5-S1.  That same month, the Veteran had full range of motion 
of the back on testing.  Multiple efforts were made to wean the 
Veteran off various pain medications, with limited success.  In 
July 2003, the Veteran reported a history of low back pain for 
several years.

In November 2006, the Veteran was afforded a VA examination to 
assess his back problems.  The examiner noted that the claims 
file was not available for review.  The Veteran reported that he 
was involved in an accident in 1990 or 1991 in Cold Lake, Canada 
where he was struck in the mid-back by the tip of a forklift.  
After service, the Veteran reported his June 1995 motor vehicle 
accident.  The Veteran reported current daily back pain, without 
flare-ups.  On examination, the Veteran was able to rise from his 
chair and ambulate without difficulty, had a normal gait, and did 
not use any assistive device for ambulation.  There was no 
evidence of muscle atrophy, muscle spasm, decreased strength, 
decreased sensation, or decreased reflexes.  The Veteran had 
essentially normal range of motion and was not further limited on 
repetition by pain, fatiguability, incoordination, stiffness, or 
weakness.  Neurologic testing was normal and the Veteran was able 
to heel and toe walk without difficulty.  Contemporaneous x-rays 
were normal, with no evidence of fracture or malallignment and 
the pedicles, spinous processes, and sacroiliac joints were 
normal and the disc spaces well-maintained.  The examiner 
diagnosed chronic back pain and stated that it was less likely 
than not that the back pain was related to service.  Based on the 
normal spine x-rays, the examiner concluded that the current back 
condition was less likely than not caused by the minor trauma 
that occurred while on active duty.

In December 2006, the examiner was provided a copy of the 
Veteran's claims file and requested to provide an addendum 
opinion based on the information contained therein.  The examiner 
noted review of the entire claims file, including service 
treatment records.  The examiner specifically discussed the April 
2002 private evaluation and x-rays, discussed above.  The 
examiner noted that the April 2002 physical examination had shown 
some paraspinal muscle spasm, but was otherwise normal and that 
the x-rays showed no spondylosis, spondylolysis, or 
spondylolisthesis, but some disc space narrowing at L5-S1 and 
some facet hypertrophy.  The examiner also discussed the November 
2006 VA x-rays that were normal, as well as the normal physical 
examination at that time.  After considering the foregoing, and 
the Veteran's service treatment records and his June 1995 
accident records, the examiner concluded that it was less likely 
than not that the Veteran's current back problems were related to 
his in-service injury.  As to rationale, the examiner noted the 
intercurrent June 1995 motor vehicle accident and the nature of 
the Veteran's in-service injury made it more likely that any 
current back problems were attributable to the June 1995 car 
accident.    

Based on the evidence of record, there appears to be somewhat 
conflicting evidence as to whether the Veteran has a current low 
back disability.  VA treatment records have consistently 
diagnosed chronic back pain, including the November 2006 VA 
examiner.  In that regard, the Board notes that a symptom alone, 
such as pain, absent a finding of an underlying disorder, cannot 
be service connected.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) (pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted).  In this case, the Veteran clearly has chronic back 
pain, but it is unclear whether he has an underlying disorder.  
The Veteran does have noted prior diagnoses of degenerative disc 
disease at L5-S1, lumbago, and spondylitis, among others.  The 
record, however, indicates that at most such disorders are 
extremely mild, as evidenced by the findings of the most recent 
medical of evidence of record, the November 2006 x-rays and 
physical examination.  Nevertheless, affording the Veteran the 
benefit of the doubt as to whether he has a current disability, 
for the purposes of this decision, the existence of a current low 
back disorder will be presumed.

In addition, as discussed above, the Veteran had an injury to his 
back while in military service.  As such, the critical question 
is whether any current back disorder was caused or aggravated by 
the Veteran's June 1992 back injury, or other incident of 
service.  Based on the evidence of record, the Board concludes it 
is not.

The Board finds the opinions expressed in the November 2006 VA 
examiner's December 2006 addendum credible and probative.  The 
report was based on an interview of the Veteran, his reported 
medical history, appropriate diagnostic testing, physical 
examination, and complete review of the claims file, including 
service treatment records.  Further, a complete and through 
rationale is provided for the opinions rendered.  As noted, the 
examining physician discussed the Veteran's normal physical 
examination and x-rays in November 2006, his reports of in-
service injury, his June 1995 post-service car accident, and the 
April 2002 x-rays and diagnoses.  Based on all the evidence, the 
examiner concluded that the mild nature of the in-service injury 
and the subsequent June 1995 car accident made it less likely 
than not that the Veteran's current back problems were related to 
his in-service back injury.  Instead, his back problems were more 
likely related to his June 1995 motor vehicle accident.  The 
examiner's conclusion is fully explained and consistent with the 
evidence of record.  

The Board has considered the Veteran's reports that he has 
experienced back problems from his in-service injury when he was 
struck in the back by a forklift and that his current back 
problems are related to that injury.  Credibility, however, is an 
adjudicative and not a medical determination.  The Board has 
"the authority to discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Brown, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent 
characteristics" of the Veteran's current statements as to the 
circumstances of his in-service injuries and continuity of back 
problems are inconsistent with the objective medical record and 
the Veteran's own contemporaneous (and subsequent) statements.  

In that regard, the Board notes that the Veteran's service 
treatment records do not indicate an injury due to a forklift in 
1990 or 1991.  Indeed, in April 1992 the Veteran denied a history 
of recurrent back pain.  Moreover, in June 1992 the Veteran 
denied any past back problems.  Even assuming that the June 1992 
incident involving a pallet was the reported forklift injury, the 
Board finds the Veteran's reports of continuity of back problems 
less than credible.  As noted, the service treatment records show 
that the Veteran received treatment for a two-week history of 
back pain incurred while lifting a pallet while on temporary duty 
in Canada.  The Veteran claims to have sought regular treatment 
for back pain after his injury.  Instead, the service treatment 
records indicate that 5 days after his initial treatment, the 
Veteran cancelled his appointment with physical therapy because 
his pain had stopped.  The service treatment records indicate 
subsequent treatment for additional unrelated problems, but no 
treatment for or complaints of back pain.  At separation, the 
Veteran reported a history of back pain, but when questioned he 
noted that he had been treated with Flexoril with good results.  
Based on the Veteran's statements and physical examination, the 
medical examiner did not diagnose a back disability or even note 
any current back problems on the separation examination report.

After service, there is no evidence of medical treatment for back 
problems until the Veteran's June 1995 motor vehicle accident.  
The Board observes that in his substantive appeal form, the 
Veteran contends that the June 1995 auto accident involved only 
his neck and was unrelated to his back problems.  The 
contemporaneous medical records do not support this contention.  
At the time of the accident, the Veteran "primarily complains of 
pain in the lower back.  No C-spine pain."  Moreover, at the 
time of his auto accident the Veteran failed to report a past 
history of ongoing back problems.  Even more significantly, when 
the Veteran filed for pension benefits in February 1996, he did 
not attribute his current back problems to an in-service injury 
or otherwise mention an in-service injury.  Instead, the Veteran 
stated that his June 1995 accident had caused his current severe 
back damage.  In additional post-service statements the Veteran 
attributed his current back problems to the June 1995 car 
accident and not to any incident in the military.  In August 
1996, for example, the Veteran reported that he had been having 
back pain since his post-service motor vehicle accident.  In 
November 1997 and September 1998 the Veteran also attributed his 
chronic back pain to his June 1995 auto accident.

The Board also has considered the case of Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the 
Board cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical evidence.  
However, this is not a case in which the record is merely silent 
regarding whether he experienced a continuity of back problems 
from service.  Rather, the service treatment records and 
subsequent medical records clearly document an acute back strain 
in June 1992, pain from which had resolved sometime within 5 days 
after treatment.  At separation, the Veteran reported a history 
of back problems, but noted good success in treating it with 
Flexoril.  After service, the Veteran did not report a past 
history of continuous back problems at the time of his auto 
accident in June 1995 or during multiple treatments thereafter.  
In fact, on several occasions between 1995 and 1998, the Veteran 
specifically dated the onset of his chronic back complaints to 
his 1995 accident, both during treatment and in support of his 
claim for VA pension benefits.  It was not until 2002, 
approximately ten years after separation, that he first reported 
having a history of back complaints since the military.  However, 
given the absence of documented complaints for three years after 
service, and the numerous occasions following his automobile 
accident in 1995 upon which he dated the onset of his chronic 
back pain to the automobile accident, the Board finds the 
Veteran's claim of continuous back problems from service not 
credible.  In this regard, the Board finds especially significant 
the Veteran's failure to assert a continuity of back problems 
from service at the time of his initial application for pension 
benefits in February 1996.  Regardless of whether the Veteran is 
purposely mischaracterizing the events in service or 
unintentionally doing so, the ultimate conclusion is that his 
current statements regarding continuity of back problems from 
service is simply not credible evidence.

In conclusion, the November 2006 VA examiner clearly reviewed the 
Veteran's medical history, interviewed the Veteran, and offered a 
detailed rationale for his opinion.  The Veteran's 
representations of a continuity of back problems from 1990 or 
1991 are refuted by the record and deemed less than credible.  
Thus, the Board finds the November 2006 and December 2006 VA 
opinions to be competent and the most persuasive of record.  As 
such, service connection cannot be granted for the claimed 
disability. 

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the claim, and the benefit of the 
doubt doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).  The appeal must therefore be denied. 


ORDER

Entitlement to service connection for a back disorder is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


